DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 14, 2021, new claims 41 and 42 are entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/258329 and 62/164488, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications do not disclose an additive as claimed in claims 1 and 20.  The applications do not disclose nasal/oral insertion as claimed in claims 41 and 42.
Application No.  62/185697 discloses an additive but not a conductive ink or nasal/oral insertion.  Application No.  62/312257 discloses ink and an additive but not nasal/oral insertion.  Application No.  PCT/US2016/033335 discloses ink, additive and nasal or oral insertion.
The effective filing date of claims 1-16, 19-32 and 35-40 is the same as Application No.  62/185697 – June 28, 2015.
The effective filing date of claims 17, 18, 33 and 34 is the same as Application No.  62/312257 – March 23, 2016.

Response to Arguments
Applicant’s arguments that the effective filing date for the disclosed subject matter in Elia is November 26, 2015 are persuasive.  The effective filing date of claims 1-16, 19-32 and 35-40 is the same as Application No.  62/185697 – June 28, 2015, which is before Elia’s effective filing date.  The rejection of claims 1, 20, 37 and 39 in view of Elia is therefore withdrawn.
The rejection of claims 1, 4, 5, 7-16, 19-21, 23, 25-32, 35 and 36 in view of Bennett-Guerrero is maintained.
As explained above, the effective filing date for claims 17, 18, 33 and 34 is March 23, 2016.  The filing date of Elia is before the effective filing date of claims 17, 18, 33 and 34.  The rejection of claims 17, 18, 33 and 34 in view of Bennett-Guerrero and Elia is maintained.
New rejections for claims 37 and 39 are set forth below in this Office Action.
Applicant’s statement concerning co-ownership on p. 9 of the Reply is acknowledged.  The rejection in view of Burnett is withdrawn.
New rejections for claims 17, 18, 33 and 34 under 35 USC 112(b) are set forth below in this Office Action.
Claim Rejections - 35 USC § 112
Claims 17, 18, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 33 recite “the conductive material.”  There is a lack of antecedent basis for this term.  The lack of antecedent basis causes the meaning of the claim to be unclear.  The lack of clarity arises because it is unclear as to which earlier-recited element (if any) the limitation references.  For purposes of examination, the limitation is interpreted as not making reference to any earlier-recited elements, i.e., introducing a new element.  Claims 18 and 34 inherit and do not remedy the deficiencies of claims 17 and 33.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-16, 19-21, 23, 25-32, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0323091 to Bennett-Guerrero (cited by Applicant).
As to claims 1 and 20, Bennett-Guerrero discloses an apparatus/method for use with enteral feeding, comprising: an elongated body having a length configured for insertion into a stomach; 
at least one pair of electrodes located along the length of the elongated body and positionable for placement within the stomach (para [0480], [0497], [0517], [0519] “impedance sensors” interpreted as pair of electrodes based on knowledge/state of the art; see US 9642779 B2, US 20080077043 A1 and US 4921481 A); 
a controller in electrical communication with the at least one pair of electrodes (para [0268], [0269], [0323]); 
wherein the controller further comprises a display configured to display GRV data over a period of time (“displays the … gastric volume measurements, …in a viewable table format” [0595]; table format inherently shows a trend (up or down) from one entry to another); 
an additive element configured for per-oral insertion into the stomach and which is configured to alter a conductivity or impedance measured between the pair of electrodes (“administers a pharmacological agent to raise gastric pH” para [0478]; “water, saline and/or 0.9% NaCl” para [0525]; any additive that changes pH will change conductivity/impedance; pH sensors used to measure gastric juice disposed in a patient’s stomach para [0526]), 
wherein the controller is configured to measure a change in the  conductivity or impedance between the pair of electrodes over a period of time (para [0513]-[0515] controller not disposable and therefore capable of use over a period of time; alternatively, "period of time" is interpreted as the duration for one-time use), and 

	
As to claim 4, Bennett-Guerrero discloses the at least one pair of electrodes is located near or at a distal tip of the elongated body (“at the same or similar locations as those disclosed above” para [0497]).

As to claims 5 and 23, Bennett-Guerrero discloses the controller is further configured to determine a location of the elongated body within a subject based on the conductivity or impedance measured between the pair of electrodes (para [0513]-[0515]).

As to claims 7 and 25, Bennett-Guerrero discloses the additive element comprises a controlled volume of liquid (“enteral feeding” cl 24, 25).

As to claims 8 and 26, Bennett-Guerrero discloses the additive element comprises a volume of water (para [0524]-[0525]).

As to claims 9 and 27, Bennett-Guerrero discloses the additive element comprises a volume of feed (“enteral feeding” cl 24, 25).

As to claim 10, Bennett-Guerrero discloses the controller is further configured to measure the conductivity or impedance without and with the additive element (no change in structure or programming of controller is required to measure with or without additive para [0513]-[0515]).

As to claims 11 and 36, Bennett-Guerrero discloses the controller is further configured to measure the conductivity or impedance via a current introduced between the at least one pair of electrodes (measuring bioimpedance inherently requires a stimulating current).



As to claims 13 and 30, Bennett-Guerrero discloses the elongated device is sized for insertion through a feeding tube (para [0481]-[0488]).

As to claim 14, Bennett-Guerrero discloses a feeding tube for use with the elongated body (para [0481]-[0488]).

As to claims 15 and 31, Bennett-Guerrero discloses a pH sensor located along the elongated body (para [0489]).

As to claims 16 and 32, Bennett-Guerrero discloses discloses the at least one pair of electrodes is comprised of a conductive material disposed along an outer surface of the elongated body (inherent feature of electrodes for conductance).

As to claims 19 and 35, Bennett-Guerrero discloses the controller is further configured to display or sound an alert when the GRV falls outside of an acceptable range (para [0778]).

As to claim 21, Bennett-Guerrero discloses measuring a conductivity or impedance comprising measuring via a controller in electrical communication with the at least one pair of electrodes (para [0268], [0269], [0323]; para [0513]-[0515]).

As to claim 28, Bennett-Guerrero discloses introducing an additive element comprises measuring the conductivity or impedance prior to and after introduction of the additive element into the stomach to determine the GRV of the stomach (no change in structure or programming of controller is required to measure with or without additive para [0513]-[0515]).



As to claims 41 and 42, Bennett-Guerrero discloses the additive element is configured for per-oral or nasal insertion into the stomach (para [0440], [0482]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett-Guerrero, as applied to claims 16 and 32, and further in view of US 2016/0143817 A1 to Elia et al (hereinafter “Elia”).  As explained above, the effective filing date for claims 17, 18, 33 and 34 is March 23, 2016.  The filing date of Elia is before the effective filing date of claims 17, 18, 33 and 34.
As to claims 17 and 33, Bennett-Guerrero do not teach wherein the conductive material comprises a conductive ink.  Elia teaches wherein the conductive material comprises a conductive ink (“Optionally, the electrodes are printed on the peripheral surface of the tube. Optionally, the electrodes are coated with Gold, Silver, Nickel, Zinc, Tin, Copper and/or any composition thereof and/or any alloy therefrom.” [0091]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impedance electrodes of Elia with the electrodes of Bennett-Guerrero to ensure proper conductance of the biosignal.

As to claims 18 and 34, Elia further teaches wherein the conductive ink includes silver (“Optionally, the electrodes are coated with Gold, Silver, Nickel, Zinc, Tin, Copper and/or any composition thereof and/or any alloy therefrom.” [0091]).
Allowable Subject Matter
Claims 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791